Title: From George Washington to the Pennsylvania Supreme Executive Council, 20 May 1779
From: Washington, George
To: Pennsylvania Supreme Executive Council



Gentlemen,
Head Quarters Middle Brook May 20th 1779

A few days since I was honored with your favour of the 8th instant.
It is my constant endeavour to cultivate the confidence of the governments of the several states by an equal and uniform attention to their respective interests, so far as falls within the line of my duty and the compass of the means with which I am intrusted. With a consciousness of this, it is natural that my sensibility should be affectd even by the appearance of distrust. The assurances of the Council that I have misconceived their former letters afford me pleasure proportioned to the pain which that misconception occasioned. I shall not at present trouble them with any remarks on the subject discussed in their last, respecting the degree of protection, which each state has a right to expect. I shall only beg leave to assure them, that I do full justice to the exertions of the State of Pensylvania, and to express my hope, that if circumstances will permit the execution of the immediate and ultimate projects of the campaign, effectual relief will be given to our frontier in general. This is a favourite object with me, and nothing but necessity or more decisive prospects elsewhere will divert me from it.
If the independent companies raising amount to the number the Council mention, they will answer my expectation of succour from the state; and will make it unnecessary to call out immediately a body of militia. I shall only request that measures may be taken to have them as speedily as possible at the place of rendezvous, sunbury or Wyoming, where they will receive orders from General Sullivan, who commands the expedition.
I am happy to find that General Arnold’s trial is now put upon a satisfactory footing; and I regret, that any misapprehension has happened—I shall endeavour to have the affair conducted in its future progress with unexceptionable propriety. The period now fixed for entering upon it relieves me from much embarrassment.
I beg the Council to accept my warmest thanks for the favourable sentiments of my conduct which they do me the honor in this new instance, to express—and I entreat them to be assured of the perfect respect and esteem with which I am Gentlemen Your most Obed. humble servant
Go: Washington
P.S. To prevent any mistake I beg leave to repeat, that if there are any persons to be summoned as witnesses that fall within my province, I shall be obliged to The Council for a communication of their names.
 